                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII


BANK OF AMERICA, N.A.,                CIV. NO. 19-00076 LEK-KJM

                 Plaintiff,

     vs.

ELINOR K. GOLDBERG, ALBERT M.
GOLDBERG, MORTGAGE ELECTRONIC
REGISTRATION SYSTEM, INC.,
SOLELY AS NOMINEE FOR
COUNTRYWIDE HOME LOANS, INC.,
PUALANI ESTATES AT KONA
COMMUNITY ASSOCIATION, JOHN DOES
1-50, JANE DOES 1-50, DOE
PARTNERSHIPS 1-50, DOE
CORPORATIONS 1-50, DOE ENTITIES
1-50, DOE GOVERNMENTAL UNITS 1-
50,

                 Defendants.


     ORDER DENYING THE GOLDBERGS’ MOTION FOR RECONSIDERATION

            On April 12, 2019, this Court issued an Order Sua

Sponte Remanding the Instant Case to State Court (“4/12/19

Order”).    [Dkt. no. 19.1]    On April 26, 2019, pro se

Defendants/Counterclaimants Albert M. Goldberg (“A. Goldberg”)

and Elinor K. Goldberg (“E. Goldberg” and collectively “the

Goldbergs”) filed a motion for reconsideration of the 4/12/19

Order (“Motion for Reconsideration”).      [Dkt. no. 22.]

Plaintiff/Counterclaim Defendant Bank of America, N.A. (“BOA”)

     1   The 4/12/19 Order is also available at 2019 WL 1586747.
filed its memorandum in opposition on May 13, 2019.     [Dkt.

no. 27.]     The Court has considered the Motion for

Reconsideration as a non-hearing matter pursuant to Rule

LR7.2(e) of the Local Rules of Practice for the United States

District Court for the District of Hawaii (“Local Rules”).        The

Goldbergs’ Motion for Reconsideration is hereby denied for the

reasons set forth below.

                              BACKGROUND

             The factual and procedural background of this case is

set forth in the 4/12/19 Order and will not be repeated here.

In the 4/12/19 Order, this Court sua sponte remanded the instant

case to the State of Hawai`i, Third Circuit Court (“state

court”) because A. Goldberg’s attempt to remove the action was

untimely.2    [4/12/19 Order at 7-8.]   In addition, this Court

concluded that neither federal question jurisdiction nor

admiralty/maritime/prize jurisdiction applies in this case.

[Id. at 8-9.]    To the extent that the removal was based on

diversity jurisdiction: A. Goldberg was required to obtain the


     2 A. Goldberg filed a “Notice of Removal of the Above State
Case No. 13-1-084K to the United States District Court of
Hawaii” (“Notice of Removal”) on February 13, 2019. In the
4/12/19 Order, this Court assumed A. Goldberg was attempting to
remove the entire action, as opposed to only the proceedings on
the Goldbergs’ Counterclaim. [4/12/19 Order at 5-6.] Although
they disagree with the reasons why this Court made that
assumption, the Goldbergs agree that the removal was of the
entire action. [Motion for Reconsideration at 7-8.]


                                   2
joinder in, or consent to, the removal by Defendant Mortgage

Electronic Registration Systems Inc. (“MERS”) and Defendant

Pualani Estates at Kona Community Association (“Pualani

Estates”), but he failed to do so; [id. at 9-12;] and the Notice

of Removal failed to establish that “the action is between

‘citizens of different States,’” [id. at 12 (quoting 28 U.S.C.

§ 1332(a)(1))].   Thus, this Court ordered that the case be

remanded to the state court.

          In the Motion for Reconsideration, the Goldbergs argue

that all of these rulings were erroneous, and they assert the

instant case should remain in this district court.

                               STANDARD

          An order remanding a case to state court is considered

a dispositive, i.e. final, order.     See, e.g., Estate of

Tungpalan v. Crown Equip. Corp., Civil No. 11-00581 LEK-BMK,

2013 WL 2897777, at *5-6 (D. Hawai`i June 12, 2013) (considering

a party’s objections to the magistrate judge’s recommendation to

remand the case as a dispositive matter).    “When a ruling has

resulted in a final judgment or order . . . a motion for

reconsideration may be construed as either a motion to alter or

amend judgment under Federal Rule of Civil Procedure 59(e) or a

motion for relief from judgment under [Federal] Rule [of Civil

Procedure] 60(b).”   Grandinetti v. Sells, CIV. NO. 16-00517

DKW/RLP, 2016 WL 6634868, at *1 (D. Hawai`i Nov. 8, 2016)

                                  3
(citing Sch. Dist. No. 1J Multnomah Cty. v. ACandS, Inc., 5 F.3d

1255, 1262 (9th Cir. 1993)).   Because there has been no judgment

entered in this case, the Goldbergs’ Motion for Reconsideration

is reviewed as a Rule 60(b) motion for relief from the 4/12/19

Order.

          Rule 60(b) states, in relevant part:

          On motion and just terms, the court may relieve a
          party . . . from a final . . . order . . . for
          the following reasons:

               (1) mistake, inadvertence, surprise, or
               excusable neglect;

               (2) newly    discovered evidence that, with
               reasonable   diligence, could not have been
               discovered   in time to move for a new trial
               under Rule   59(b);

               (3) fraud (whether previously called
               intrinsic or extrinsic), misrepresentation,
               or misconduct by an opposing party;

               (4)   the judgment is void;

               (5) the judgment has been satisfied,
               released, or discharged; it is based on an
               earlier judgment that has been reversed or
               vacated; or applying it prospectively is no
               longer equitable; or

               (6) any other reason that justifies relief.

Based on the arguments raised in the Motion for Reconsideration,

the only arguably applicable provision is Rule 60(b)(6).

“Rule 60(b)(6) relief normally will not be granted unless the

moving party is able to show both injury and that circumstances

beyond its control prevented timely action to protect its

                                  4
interests.”    Navajo Nation v. Dep’t of the Interior, 876 F.3d

1144, 1173 (9th Cir. 2017) (citation and quotation marks

omitted).

            If this Court considers the 4/12/19 Order to be an

interlocutory order, the Motion for Reconsideration would be

governed by Local Rule 60.1.    Relevant to the instant case,

Local Rule 60.1 states: “Motions for reconsideration of

interlocutory orders may be brought only upon the following

grounds . . . (c) Manifest error of law or fact.”

                             DISCUSSION

I.   Timeliness of Removal

            The Goldbergs acknowledge that: they did not remove

the case until almost five years after they were served with

BOA’s Complaint for Foreclosure (“Complaint”); and 28 U.S.C.

§ 1446(b)(1) usually requires that a case be removed within

thirty days of service.3    However, the Goldbergs argue the

removal was timely, pursuant to § 1446(b)(3),4 in light of BOA’s


     3 Section 1446(b)(1) states, in pertinent part: “The notice
of removal of a civil action or proceeding shall be filed within
30 days after the receipt by the defendant, through service or
otherwise, of a copy of the initial pleading setting forth the
claim for relief upon which such action or proceeding is based.”

     4   Section 1446(b)(3) states:

            Except as provided in subsection (c),   if the case
            stated by the initial pleading is not   removable, a
            notice of removal may be filed within   30 days after
                                               (.   . . continued)
                                  5
recent filing of an amended pleading and BOA’s rejection of the

Goldbergs’ offer to tender the outstanding amount due on their

promissory note.   [Motion for Reconsideration at 8-9.]   These

arguments were previously presented, [A. Goldberg’s response to

2/14/19 entering order (“A. Goldberg Response”), filed 2/14/19

(dkt. no. 12), at 2,] and were rejected in the 4/12/19 Order,

[4/12/19 Order at 7-8].   The mere fact that the Goldbergs

disagree with this Court’s ruling is not grounds for

reconsideration of the 4/12/19 Order.   See Bodyguard Prods.,

Inc. v. Doe 1, CIVIL NO. 18-00276 JAO-RLP, 2019 WL 1083764, at

*1 (D. Hawai`i Mar. 7, 2019) (“Mere disagreement with a court’s

analysis in a previous order is not a sufficient basis for

reconsideration.” (citing White v. Sabatino, 424 F. Supp. 2d

1271, 1274 (D. Haw. 2006); Haw. Stevedores, Inc. v. HT & T Co.,

363 F. Supp. 2d 1253, 1269 (D. Haw. 2005))).

          In addition, the Goldbergs argue the one-year

limitation in diversity cases for the application of

§ 1446(b)(3) does not apply here because BOA attempted, in bad

faith, to prevent the Goldbergs from removing the action.




          receipt by the defendant, through service or
          otherwise, of a copy of an amended pleading, motion,
          order or other paper from which it may first be
          ascertained that the case is one which is or has
          become removable.



                                 6
[Motion for Reconsideration at 9 (citing § 1446(c)).5]

A. Goldberg did not raise this argument in either the Notice of

Removal or the A. Goldberg Response.    Because this argument

could have been raised in either of those filings, it cannot

serve as the basis for reconsideration.   See Wereb v. Maui Cty.,

830 F. Supp. 2d 1026, 1031 (D. Hawai`i 2011) (“reconsideration

may not be based on evidence and legal arguments that a movant

could have presented at the time of the challenged decision”

(some citations omitted) (citing Kona Enter., Inc. v. Estate of

Bishop, 229 F.3d 877, 890 (9th Cir. 2000))).

          The Goldbergs’ bad faith argument is that BOA acted in

bad faith because it named MERS and Pualani Estates as

defendants in this action when there was no basis to do so.

[Motion for Reconsideration at 9-10.]   However, this Court has

already ruled that both MERS and Pualani Estates were properly

joined as defendants.   [4/12/19 Order at 10-12.]   Mere

disagreement with the ruling is not grounds for reconsideration

of the 4/12/19 Order.   No legal authority has been identified

showing that this analysis was erroneous.   The Goldbergs also

argue BOA has acted in bad faith because it ignored the

     5 Section 1446(c)(1) states that, in cases where federal
jurisdiction is based on diversity, the removal cannot occur
“more than 1 year after commencement of the action, unless the
district court finds that the plaintiff has acted in bad faith
in order to prevent a defendant from removing the action.”



                                 7
Goldbergs’ multiple tender offers.     [Motion for Reconsideration

at 10.]   They are mistaken.   Section 1446(c) only applies if the

plaintiff’s bad faith prevented the defendant from removing the

action in a timely manner.     The fact that BOA ignored the

Goldbergs’ tender offers does not constitute “an amended

pleading, motion, order or other paper from which it [could]

first be ascertained that the case is one which is or has become

removable.”    See § 1446(b)(3).   Based on the Goldbergs’ own

arguments, evidence that BOA concealed that fact is completely

absent.   The Goldbergs therefore fail to establish that BOA

engaged in bad faith for purposes of § 1446(c).

           As the Goldbergs have failed to identify any legal or

factual error in this Court’s ruling that the attempted removal

of this action was untimely, and failed to present any other

reason warranting relief from the ruling, their Motion for

Reconsideration must be denied.    Likewise, under either the

Rule 60(b)(6) standard or the Local Rule 60.1(c) standard, the

Goldbergs have failed to establish any ground for

reconsideration of the ruling that the attempt to remove this

action was untimely.

              As noted in the 4/12/19 Order, the fact that the

Notice of Removal was untimely is singularly sufficient to

remand this case.    [4/12/19 Order at 8.]   However, the other

arguments will be addressed for the sake of completeness.

                                   8
II.   Federal Question Jurisdiction and Prize Jurisdiction

             The Goldbergs argue federal question jurisdiction

exists, pursuant to 28 U.S.C. § 1331, because the Complaint

mentions a violation of the Fair Debt Collection Practices Act

(“FDCPA”).    [Motion for Reconsideration at 8.]    This argument

was considered and rejected in the 4/12/19 Order, [4/12/19 Order

at 8-9,] and the Goldbergs’ mere disagreement with the order

does not constitute grounds for reconsideration.      They have

presented no legal authority showing that this Court erred when

it ruled that federal question jurisdiction does not exist in

this case.    The Motion for Reconsideration is therefore denied

as to the Goldbergs’ challenge to the federal question analysis.

             The 4/12/19 Order also concluded that there was no

basis for admiralty/maritime/prize jurisdiction.      [4/12/19 Order

at 9 (citing 28 U.S.C. § 1333).]       The Goldbergs disagree,

asserting “there is a factual basis for admiralty or maritime

jurisdiction in this instant case at bar.”      [Motion for

Reconsideration at 10-11.]    Because the Goldbergs do not cite

any support for this argument, they fail to identify any legal

or factual error in this Court’s ruling.      They also fail to

identify any other reason warranting relief from the ruling.

Under either the Rule 60(b)(6) standard or the Local Rule

60.1(c) standard, the Motion for Reconsideration is denied as to



                                   9
the issues of federal question jurisdiction and

admiralty/maritime/prize jurisdiction.

III. Diversity Jurisdiction

           The Goldbergs argue diversity jurisdiction exists in

this case because: E. Goldberg consented to the removal; MERS’s

consent and Pualani Estates’ consent to the removal were not

required because they were improperly joined; the amount in

controversy requirement is satisfied; and there is complete

diversity amongst the parties.   [Motion for Reconsideration at

11-12.]

           This Court ruled that, even if E. Goldberg consented

to the removal, MERS’s consent and Pualani Estates’ consent were

required because they had been properly joined and served prior

to removal.   [4/12/19 Order at 9-12.]   The mere fact that the

Goldbergs disagree with that ruling is not grounds for

reconsideration of the 4/12/19 Order.    The Goldbergs have not

presented any legal authority showing that this Court’s consent

analysis was erroneous.

           As to the Goldbergs’ other arguments, the 4/12/19

Order acknowledged that the Notice of Removal alleged the amount

in controversy requirement was satisfied.   [4/12/19 Order at

12.]   Although the Goldbergs now assert “MERS is domiciled in

Reston, Virginia and BOA is domiciled in Charlotte, North

Carolina,” [Motion for Reconsideration at 12,] that information

                                 10
is not alleged in the Notice of Removal, nor did A. Goldberg

present it in the other materials he filed before the 4/12/19

Order was issued.   Even if this Court did consider these

citizenship allegations, the existence of complete diversity of

citizenship does not overcome either the fact that the removal

was untimely or the fact that MERS and Pualani Estates did not

consent to the removal.

          This Court reaffirms its ruling that it cannot

exercise diversity jurisdiction over the instant case because

MERS and Pualani Estates did not consent to the removal.    Under

either the Rule 60(b)(6) standard or the Local Rule 60.1(c)

standard, the Motion for Reconsideration is denied as to the

question of whether this Court can exercise diversity

jurisdiction over the instant case.

                              CONCLUSION

          On the basis of the foregoing, the Goldbergs’ “Motion

for Reconsideration for Notice of Removal of the Above State

Case No. 13-1084K to the United States District Court for the

District of Hawaii,” filed April 26, 2019, is HEREBY DENIED.

The Clerk’s Office is DIRECTED to effectuate the remand of the

instant case immediately.

          IT IS SO ORDERED.




                                  11
          DATED AT HONOLULU, HAWAI`I, June 5, 2019.




BANK OF AMERICA, N.A. VS. ALBERT M. GOLDBERG ET AL; CV 19-00076
LEK-KJM; ORDER DENYING THE GOLDBERGS' MOTION FOR RECONSIDERATION



                               12
